Amended and Restated Executive Change-in-Control Severance Agreement

THIS AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is
made, entered into, and is effective this ___________________ day of
___________ 2014, (hereinafter referred to as the “Effective Date”), by and
between Woodward, Inc. (the “Company”), a Delaware corporation, and
__________________ (the “Executive”).

WHEREAS, the Executive is currently employed by the Company and possesses
considerable experience and knowledge of the business and affairs of the Company
concerning its policies, methods, personnel, and operations; and

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its stockholders;
and

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
stockholders; and

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition; and

WHEREAS, the Company and the Executive previously entered into a
Change-in-Control Severance Agreement dated [DATE] (the “Prior Agreement”); and

WHEREAS, the Company and the Executive now desire to amend and restate the Prior
Agreement as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:





--------------------------------------------------------------------------------

 

 

ARTICLE 1 .  
Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a) “Agreement” means this Amended and Restated Executive Change-in-Control
Severance Agreement.

(b) “Base Salary” means, at any time, the then regular annual rate of pay which
the Executive is receiving as annual base salary.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means the occurrence, prior to any termination of employment, of any
one or more of the following:

(i) The Executive’s willful and continued failure to substantially perform the
Executive’s duties with the Company (other than any such failure resulting from
the incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive that specifically
identifies the manner in which the Committee believes that the Executive has not
substantially performed the Executive’s duties, and the Executive has failed to
remedy the situation within fifteen (15) business days of such written notice
from the Committee; or

(ii) The Executive’s commission of an act materially and demonstrably
detrimental to the financial condition and/or goodwill of the Company or any of
its subsidiaries, which act constitutes gross negligence or willful misconduct
by the Executive in the performance of the Executive’s material duties to the
Company or any of its subsidiaries; or

(iii) The Executive’s commission of any material act of dishonesty or breach of
trust resulting or intended to result in material personal gain or enrichment of
the Executive at the expense of the Company or any of its subsidiaries; or

(iv) The Executive’s conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability.

No act or failure to act will be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company.  In addition, no act or omission will constitute Cause unless (A) a
resolution finding that Cause exists has been approved by a majority of all of
the members of the Board at a meeting at which the Executive is allowed to
appear with legal counsel and (B) the Company has given detailed written notice
thereof to the Executive and, where remedial action is feasible, the Executive
then fails to remedy the act or omission within a reasonable time after
receiving such notice.



--------------------------------------------------------------------------------

 

(e) “Change in Control” of the Company means the occurrence during the Term of
any one (1) or more of the following events:

(i) Any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for this
purpose the Company or any subsidiary of the Company, or any employee benefit
plan of the Company or any subsidiary of the Company, or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of such plan which acquires beneficial ownership of voting securities of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that no Change in
Control shall be deemed to have occurred (1) as the result of an acquisition of
securities of the Company by the Company which, by reducing the number of voting
securities outstanding, increases the direct or indirect beneficial ownership
interest of any person to thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, but any subsequent increase
in the direct or indirect beneficial ownership interest of such a person in the
Company shall be deemed a Change in Control provided that such subsequent
increase either occurs while such person has a direct or indirect beneficial
ownership interest of thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities or results in such person then
having a direct or indirect beneficial ownership interest of thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities, or (2) as a result of the acquisition directly from the Company of
securities of the Company representing less than 50% of the voting power of the
Company, or (3) if the Board determines in good faith that a person who has
become the beneficial owner directly or indirectly of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities has inadvertently reached that level of
ownership interest, and if such person divests as promptly as practicable a
sufficient amount of securities of the Company so that the person no longer has
a direct or indirect beneficial ownership interest in thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or

(ii) During any period of twelve (12) consecutive months (not including any
period prior to the Effective Date of this Agreement), individuals who at the
beginning of such twelve-month period constitute the Board and any new director
or directors (except for any director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
subparagraph (i), above, or subparagraph (iii), below) whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority of the Board (such individuals and any such new directors being
referred to as the “Incumbent Board”); or

(iii) Consummation of a plan of merger or consolidation of the Company with any
other corporation or a similar transaction or series of transactions involving
the Company (a “Business Combination”), in each case unless after such a
Business Combination (x) the shareholders of the Company immediately prior to
the Business Combination continue to own, directly or indirectly, at least
fifty-one percent (51%) of the



--------------------------------------------------------------------------------

 

combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the new (or continued) entity
(including, but not by way of limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s former
assets either directly or through one or more subsidiaries) immediately after
such Business Combination, in substantially the same proportion as their
ownership of the Company immediately prior to such Business Combination, and (y)
at least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

(iv) During any period of not more than twelve (12) consecutive months (not
including any period prior to the Effective Date of this Agreement), the
consummation of the sale or disposition by the Company of at least forty percent
(40%) of the total gross fair market value of the Company’s assets as determined
by the Committee (or any transaction or series of transactions having a similar
effect) unless after such transaction or series of transactions (x) the
shareholders of the Company immediately prior to the transaction or series of
transactions continue to own, directly or indirectly, at least fifty-one percent
(51%) of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the acquiring entity
(including, but not by way of limitation, an entity which as a result of such
transaction or series of transactions owns the Company or all or substantially
all of the Company’s former assets either directly or through one or more
subsidiaries) immediately after such transaction or series of transactions, in
substantially the same proportion as their ownership of the Company immediately
prior to such transaction or series of transactions, and (y) at least a majority
of the members of the board of directors of such entity were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such transaction or series of transactions.

(f) “Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(g) “Committee” means the Compensation Committee of the Board or, if no
Compensation Committee exists, then the full Board of Directors of the Company,
or a committee of Board members, as appointed by the full Board to administer
this Agreement.

(h) “Company” means Woodward, Inc., a Delaware corporation, or any successor
thereto as provided in Article 9.

(i) “Disability” or “Disabled” means the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for a six-consecutive
month period as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.



--------------------------------------------------------------------------------

 

(j) “Effective Date” means the date as specified in the opening sentence of this
Agreement.

(k) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, as provided in Section 2.2, which triggers the payment of
Severance Benefits hereunder.

(l) “Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following:

(i) The material diminution in the Executive’s authorities, duties or
responsibilities as an executive and/or officer of the Company; or

(ii) The Company’s requiring the Executive to have a principal job location in
excess of fifty (50) miles from the location of the Executive’s principal job
location at any time during the 12-month period immediately preceding the Change
in Control; except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s then present business travel
obligations; or

(iii) A material reduction by the Company of the Executive’s Base Salary; or

(iv) A material reduction in the Executive’s overall compensation, including
short- and long-term incentive compensation opportunities, employee benefits and
retirement plans, policies, practices or other compensation arrangements in
which the Executive participates; or

(v) The failure of the Company to obtain an agreement from any successor to the
Company to assume and agree to perform the Company’s obligations under this
Agreement, as contemplated in Article 9; or

(vi) A material breach of this Agreement by the Company.

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  A termination of employment by the Executive
for one of the reasons set forth in subparagraphs (i) ‑ (vi), above, will not
constitute “Good Reason” unless, within the 90 day period immediately following
the occurrence of such Good Reason event, the Executive has given written notice
to the Company specifying the event or events relied upon for such termination,
the Company has not remedied such event or events within 30 days of the receipt
of such notice and the Executive resigns within six months following the
occurrence of the Good Reason event or at such later time as the Executive and
the Company mutually agree but in no event later than 24 months after the date
of the Change in Control.

(m) “Notice of Termination” means a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable



--------------------------------------------------------------------------------

 

detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.

(n) “Qualifying Termination” means any of the events described in Section 2.2,
the occurrence of which triggers the payment of Severance Benefits hereunder.

(o) “Severance Benefits” mean the payment of severance and non-severance
compensation as provided in Section 2.3.

(p) “Term” means the term of this Agreement as provided in Article 7.

ARTICLE 2 .
Severance Benefits 

2.1 Right to Severance Benefits.  Subject to the provisions of Section 11.11,
the Executive shall be entitled to receive from the Company Severance Benefits
as described in Section 2.3, if (a) there has been a Change in Control of the
Company and (b) thereafter but prior to the second anniversary of the occurrence
of the Change in Control, the Executive incurs a Qualifying Termination.

The Executive shall not be entitled to receive duplicative severance benefits
under any other Company-related plans or programs if benefits are triggered
hereunder.

2.2 Qualifying Termination.  A Qualifying Termination shall be the occurrence of
any one of the following events:

(a) The Company’s termination of the Executive’s employment without Cause; and

(b) The termination of employment by the Executive for Good Reason. 

For purposes of this Agreement, a Qualifying Termination shall not include the
Executive’s termination of employment by reason of death or Disability, or the
Executive’s voluntary retirement or other voluntary termination for reasons
other than as specified in Section 2.2(b), or the Company’s termination for
Cause. 

2.3 Description of Severance Benefits.  In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Section 2.1, the Company
shall pay to the Executive and provide the Executive with the following
Severance Benefits subject to the provisions of Article 5 below:

(a) A lump-sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Effective Date of Termination
(the “Accrued Obligations”). 

(b) A lump-sum amount equal to (i) the higher of the following: (A) the
Executive’s annual bonus award earned as of the Effective Date of Termination,
based on annualized actual year-to-date performance, as determined at the
Committee’s discretion, under the annual bonus plan in which the Executive is
then participating for the bonus plan year in



--------------------------------------------------------------------------------

 

which the Executive’s Effective Date of Termination occurs or (B) the
Executive’s annual target bonus established under such plan for such year;
multiplied by (ii) a fraction the numerator of which is the full number of
completed days in the annual bonus plan year as of the Effective Date of
Termination, and the denominator of which is 365.  This payment will be in lieu
of any other payment to be made to the Executive under the annual bonus plan in
which the Executive is then participating for the plan year in which the
Executive’s Effective Date of Termination occurs.

(c) A lump-sum amount equal to the sum of the following: (i) the higher of:
(A) the Executive’s Base Salary in effect upon the Effective Date of
Termination, or (B) the Executive’s Base Salary in effect immediately prior to
the date of the Change in Control; and (ii) the higher of: (A) the Executive’s
annual target bonus established under the annual bonus plan in which the
Executive is then participating for the bonus plan year in which the Executive’s
Effective Date of Termination occurs, or (B) the Executive’s annual target bonus
for the most recent bonus plan year ended prior to the date of the Change in
Control. 

(d) In consideration for the Executive agreeing to the restrictive covenants
described in Article 4, an additional lump-sum amount equal to the sum of the
following: (i) the higher of: (A) the Executive’s Base Salary in effect upon the
Effective Date of Termination, or (B) the Executive’s Base Salary in effect
immediately prior to the date of the Change in Control; and (ii) the higher of:
(A) the Executive’s annual target bonus established under the annual bonus plan
in which the Executive is then participating for the bonus plan year in which
the Executive’s Effective Date of Termination occurs, or (B) the Executive’s
annual target bonus for the most recent bonus plan year ended prior to the date
of the Change in Control. 

(e) Vesting and cash-out of any and all outstanding cash-based long-term
incentive awards held by the Executive, as granted to the Executive by the
Company as a component of the Executive’s compensation.  The cash-out of any
such award shall be in a lump-sum amount equal to (i) the higher of the
following: (A) the Executive’s cash-based award earned as of the Effective Date
of Termination under the Company’s long-term incentive plan, based on actual
performance, as determined at the Committee’s discretion, for the applicable
performance period through the Effective Date of Termination, or (B) the target
award level established for such award; multiplied by (ii) a fraction the
numerator of which is the full number of completed days in the preestablished
performance period for the award as of the Effective Date of Termination, and
the denominator of which is the full number of days in the entire performance
period (e.g., typically thirty-six (36) months).  This payment(s) will be in
lieu of any other payment to be made to the Executive under these cash-based
long-term performance-based awards. 

(f) A lump-sum amount equal to the cash equivalent of the aggregate amount of
contributions (other than pre-tax salary deferral contributions by the
Executive) that the Company and its affiliates would have made on behalf of the
Executive to its tax-qualified, defined contribution retirement plan(s), whether
or not the Executive was vested therein, during the twenty-four (24) month
period beginning on the Effective Date of Termination, had (i) the Executive
continued as an active participant therein during such period, (ii) the
Executive’s rate of compensation being recognized by each plan prior to the
Effective Date of Termination continued in effect, (iii) in the case of matching
contributions, the Executive’s rate of



--------------------------------------------------------------------------------

 

contributions in effect on the date immediately prior to the Effective Date of
Termination remained in effect and (iv) in the case of discretionary
contributions by the Company or its affiliates, the Company and its affiliates
continued to make such contributions at the rate that applied to the most recent
plan year that ended prior to the Effective Date of Termination. 

(g) A lump-sum amount equal to the cash equivalent of the aggregate amount of
the cost (in excess of applicable contributions whether made on a pre-tax or
after-tax basis that the Executive would be required to make as an active
employee) to the Company and its affiliates of continuing for a twenty-four (24)
month period, or if shorter, to the date which the Executive becomes eligible to
receive Medicare benefits, the health and welfare benefit coverages under which
the Executive was covered immediately prior to the Executive’s Effective Date of
Termination.  The lump-sum amount shall be determined based the same coverage
level and cost to the Company as in effect immediately prior to the Executive’s
Effective Date of Termination. 

2.4 Termination for Any Reason Other Than a Qualifying Termination.  Following a
Change in Control, if the Executive incurs a termination of employment which is
not a Qualifying Termination, the Company shall pay the Executive the
Executive’s Accrued Obligations and the Company shall have no further
obligations to the Executive under this Agreement. 

2.5 Notice of Termination.  Any termination of the Executive’s employment by the
Company for Cause or by the Executive for Good Reason shall be communicated by
Notice of Termination to the other party. 

ARTICLE 3
Form and Timing of Severance Benefits

3.1 Form and Timing of Severance Benefits.  Subject to the provisions of Article
10, the Severance Benefits described in Section 2.3 shall be paid in cash to the
Executive in a single lump sum as soon as practicable but, except as provided in
Section 11.11, in no event later than thirty (30) days following the Effective
Date of Termination. 

3.2 Withholding of Taxes.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required. 

ARTICLE 4
Restrictive Covenants

The Executive shall be subject to the following restrictive covenants as of the
Effective Date of this Agreement:

(a) Noncompetition.  Unless prohibited by applicable law, during the term of
employment with the Company or its affiliates or subsidiaries and for a period
of twelve (12) months after the Effective Date of Termination, the Executive
shall not: (i) directly or indirectly act alone or in concert or conspire with
any person in order to engage in or prepare to engage in or to have a financial
or other interest in any business or any activity which the Executive knows (or
reasonably should have known) to be directly competitive with the business of
the Company



--------------------------------------------------------------------------------

 

or its subsidiaries as then being carried on; or (ii) serve as an employee,
agent, partner, shareholder, director or consultant for, or in any other
capacity participate, engage, or have a financial or other interest in any
business or any activity which the Executive knows (or reasonably should have
known) to be directly competitive with the business of the Company or its
subsidiaries as then being carried on (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, the Executive may own up
to five percent (5%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Securities Exchange Act
of 1934). 

(b) Confidentiality.  The Company has advised the Executive, and the Executive
acknowledges, that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company.  Other than in the regular course of the Executive’s employment with
the Company, all Protected Information shall remain confidential permanently and
the Executive shall not at any time, directly or indirectly, divulge, furnish,
or make accessible to any person, firm, corporation, association, or other
entity, nor use in any manner, either during the term of employment or after
termination, at any time, for any reason, any Protected Information, or cause
any such information of the Company to enter the public domain, other than with
the written consent of the Company or as may be required by law or legal process
(after giving the Company notice and an opportunity to contest such
requirement). 

For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company and its
subsidiaries, and any other information of the Company and its subsidiaries,
including, but not limited to, customer lists (including potential customers),
sources of supply, processes, plans, materials, pricing information, internal
memoranda, marketing plans, internal policies, and products and services which
may be developed from time to time by the Company and its subsidiaries and their
agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach by
the Executive of this Agreement), approved for release by the Company or
lawfully obtained from third parties who are not bound by a confidentiality
agreement with the Company, is not Protected Information. 

(c) Nonsolicitation.  During the term of employment and for a period of twelve
(12) months after the Effective Date of Termination, the Executive shall not
employ or retain or solicit for employment or arrange to have any other person,
firm, or other entity employ or retain or solicit for employment or otherwise
participate in the employment or retention of any person who is an employee or
consultant of the Company or any subsidiary thereof. 

(d) Cooperation.  Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries. 

(e) Nondisparagement.  At all times, the Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation. 



--------------------------------------------------------------------------------

 

(f) Remedies.  The Executive and the Company agree that the restrictive
covenants contained in this Article 4 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to excise or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended.  The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under this Article 4 would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms.  Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to seek immediate injunctive relief, including but not limited to, a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage. 

ARTICLE 5
Golden Parachute

5.1 Potential Reduction.  If any portion of the Severance Benefits or any other
payment under this Agreement, or under any other agreement with, or plan of the
Company or its subsidiaries or affiliates, including, without limitation, any
stock option or similar right, or the lapse or termination of any restriction on
or vesting or exercisability of any of the foregoing (in the aggregate, “Total
Payments”) would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code and but for this Section, would be subject to the
excise tax imposed by Section 4999 of the Code, then such Total Payments shall
be either (a) delivered in full, or (b) delivered as to the maximum extent which
would result in no portion of such Total Payments being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999 or similar state or local law, results in the receipt by
the Executive on an after-tax basis, of the greatest amount of Total Payments,
notwithstanding that all or some portion of such Total Payments may be taxable
under Section 4999 of the Code. 

5.2 Determination.  A determination as to whether a reduction of Total Payments
will be made pursuant to Section 5.1 shall be made at the Company’s expense by a
nationally recognized accounting or consulting firm (“Advisor”) selected by the
Company.  The Advisor shall provide such determination (the “Determination”),
together with detailed supporting calculations and documentation to the
Executive and the Company within ten (10) business days of the Effective Date of
Termination if applicable, or such other time as requested by the Company or by
the Executive (provided the Executive reasonably believes that any of the Total
Payments may be subject to the Excise Tax).  For purposes of making the
calculations required by this paragraph, the Advisor may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive shall furnish to the
Advisor such information and documents as the Advisor may reasonably request in
order to make a determination under this Section.  Within ten (10) business days
of the delivery of the Determination to the Executive and the Company, the
Executive shall have the right to



--------------------------------------------------------------------------------

 

dispute the Determination.  If there is no dispute, the Determination shall be
binding, final and conclusive upon the Company and the Executive subject to the
application of Section 5.3. 

5.3 Assignment of Reduction.  In the event the Advisor shall determine that the
Total Payments provided to the Executive should be reduced in order to provide
the Executive the greatest amount of Total Payments, on an after-tax basis, as
described in Section 5.1, the Total Payments under this Agreement shall be
reduced by the minimum extent necessary (but in no event to less than zero) so
that no portion of such Total Payments, as so reduced, shall be subject to
excise tax under Section 4999 of the Code.  In order of priority, the necessary
reduction shall be applied against the Severance Benefits described in Sections
2.3(b), 2.3(c), 2.3(e), 2.3(f), 2.3(g) and 2.3(a) to the extent necessary to
satisfy the required reduction. 

ARTICLE 6
The Company’s Payment Obligation

6.1 Payment Obligations Absolute.  The Company’s obligation to make the payments
and the arrangements provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Company
may have against the Executive or anyone else.  All amounts payable by the
Company hereunder shall be paid without notice or demand.  Each and every
payment made hereunder by the Company shall be final. 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event affect the
Company’s obligations to make the payments and arrangements required to be made
under this Agreement. 

6.2 Contractual Rights to Benefits.  This Agreement establishes and vests in the
Executive a contractual right to the benefits to which the Executive is entitled
hereunder.  However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder. 

ARTICLE 7
Term of Agreement

The term of this Agreement (the “Term”) will commence on the Effective Date and
shall terminate on the second anniversary thereof; provided, however, on the
second anniversary of the Effective Date and on each anniversary thereafter, the
Term shall be extended automatically until the next subsequent anniversary of
the Effective Date, unless either party delivers written notice to the other
party twelve (12) months prior to the end of the Term as it may have been
extended, stating that the Term of this Agreement will not be extended or
further extended, as the case may be.  In such case, the Agreement will
terminate at the end of the Term, or last automatically extended Term, as
applicable. 





--------------------------------------------------------------------------------

 

However, in the event of a Change in Control of the Company, the Term of this
Agreement shall automatically be extended for two (2) years from the date of the
Change in Control. 

The expiration or termination of the Term will not impair the rights or
obligations of the Executive or the Company that accrue hereunder prior to such
expiration or termination, except to the extent specifically stated herein.  In
addition to the foregoing, (a) provided that the Executive is entitled to and
ultimately receives Severance Benefits under Section 2.1, the Executive’s
covenants contained in Article 4 and release under Section 11.11 will survive
the expiration or termination of this Agreement and the Term or the termination
of Executive’s employment for any reason whatsoever and (b) in all cases the
provisions of Article 11 and the Company’s obligations under Section 8.1 will
survive the expiration or termination of this Agreement and the Term or the
termination of the Executive’s employment for any reason whatsoever. 

ARTICLE 8
Legal Fees

8.1 Legal Fees and Expenses. 

(a) It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights in connection with any dispute
arising under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder.  Accordingly, if it should appear to the Executive that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any proceeding
designed to deny, or to recover from, the Executive the benefits provided or
intended to be provided to the Executive hereunder, the Company irrevocably
authorizes the Executive from time to time to retain counsel of Executive’s
choice, at the expense of the Company as hereafter provided, to advise and
represent the Executive in connection with any such dispute or
proceeding.  Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive’s entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship will exist between the Executive and such counsel.  Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all reasonable attorneys’ and related fees and expenses incurred by the
Executive in connection with any of the foregoing (including, without
limitation, costs of mediation, arbitration, litigation, court fees, expert
fees, witness expenses and reasonable attorneys’ fees) during the period
beginning on the Effective Date and ending 10 years after the date of the
Executive’s termination of employment. 

(b) Payments due to the Executive under Section 8.1(a) will be made within five
business days (but in any event no later than the last day of the Executive’s
tax year



--------------------------------------------------------------------------------

 

following the tax year in which the Executive incurs the expense) after delivery
of the Executive’s written requests for payment, accompanied by such evidence of
fees and expenses incurred as the Company may reasonably require, provided that
(i) the reimbursements or in-kind benefits to be provided by the Company in one
taxable year will not affect the reimbursement or in-kind benefits that the
Company is obligated to pay in any other taxable year and (ii) the Executive’s
right to reimbursement or in‑kind benefits will not be subject to liquidation or
exchange for another benefit. 

ARTICLE 9
Successors

9.1 Successors to the Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken
place.  Regardless of whether such agreement is executed, this Agreement shall
be binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement. 

9.2 Assignment by the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If the Executive dies while any amount would still be payable to the
Executive hereunder had the Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate. 

ARTICLE 10
Section 409A of the Code 

Notwithstanding any contrary provision of the Agreement:

(a) Any amount payable upon the Effective Date of Termination that, when
considered together with any other severance payments or separation benefits, is
deemed deferred compensation subject to Section 409A of the Code (“Deferred
Payments”) shall not be payable until the Executive has a “separation from
service” with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(“Section 409A”).  Any Deferred Payments will be paid on the sixtieth (60th) day
following the Executive’s separation from service or, if later, such time as
required by subsection (c) below.

(b) It is intended that none of the severance payments under this Agreement will
constitute a Deferred Payment but rather will be exempt from Section 409A as a
payment that would fall within the “short-term deferral period” as described
below or resulting from an involuntary separation from service as described
below.  For purposes of Section 409A of the



--------------------------------------------------------------------------------

 

Code (including, without limitation, for purposes of Treasury Regulation Section
1.409A‑2(b)(2)(iii)), the Executive’s right to receive any payment, including
installment payments (if any), under the Agreement shall be treated as a right
to receive separate payments or a series of separate payments and, accordingly,
each such payment or installment payment shall at all times be considered a
separate and distinct payment. 

(c) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to the identification methodology selected by the Company
from time to time) at the time of the Executive’s separation from service (other
than due to death), then any Deferred Payments otherwise payable within the
first six (6) months following the Executive’s separation from service will be
paid on the earlier of (i) the date six (6) months and one (1) day following the
date of the Executive’s separation from service, and (ii) the Executive’s death
(the applicable date, the “Permissible Payment Date”).  The Company will pay
Interest Severance (as defined below) on the Deferred Payments delayed under
this subsection (c), as set forth in Section 11.9.  Any remaining Deferred
Payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. 

(d) Any amount paid under this Agreement that satisfies the requirements of the
“short‑term deferral” rule set forth in Treasury Regulation Section
1.409A‑1(b)(4) will not constitute Deferred Payments for purposes of
subsection (a) above.  Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Treasury Regulation Section 1.409A‑1(b)(9)(iii) that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of subsection (a) above.

(e) The provisions of this Article 10 are intended to comply with, or be exempt
from, the requirements of Section 409A so that none of the severance payments
and benefits to be provided under this Agreement will be subject to the
additional tax imposed under Section 409A, and any ambiguities and/or ambiguous
terms herein will be interpreted to so comply or be exempt.  To the extent that
there is a material risk that any payments under this Agreement may result in
the imposition of an additional tax to the Executive under Section 409A, the
Company will reasonably cooperate with the Executive to amend this Agreement
such that payments hereunder comply with Section 409A without materially
changing the economic value of this Agreement to either party.  In no event will
the Company reimburse the Executive for any taxes that may be imposed on the
Executive as a result of Section 409A.

(f) For purposes of this Agreement, “Section 409A Limit” means two (2) times the
lesser of: (i) the Executive’s annualized compensation based upon the annual
rate of pay paid to the Executive during the Executive’s taxable year preceding
the Executive’s taxable year of the Executive’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which the Executive’s employment is terminated.



--------------------------------------------------------------------------------

 

ARTICLE 11
Miscellaneous

11.1 Employment Status.  This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries.  The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time the Executive’s compensation, title, responsibilities, location, and all
other aspects of the employment relationship, or to discharge the Executive at
any time (subject to such discharge possibly being considered a Qualifying
Termination pursuant to Section 2.2). 

11.2 Entire Agreement.  This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof and amends
and restates the Prior Agreement, which Prior Agreement will, without further
action, be superseded and without further effect as of the Effective Date.  In
addition, the payment of Severance Benefits provided for under this Agreement in
the event of the Executive’s termination of employment shall be in lieu of any
severance benefits payable under any severance plan, program, or policy of the
Company to which the Executive might otherwise be entitled. 

11.3 Notices.  All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or, if sent by registered or certified mail to
the Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its principal offices. 

11.4 Execution in Counterparts.  This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. 

11.5 Conflicting Agreements.  The Executive hereby represents and warrants to
the Company that the Executive’s entering into this Agreement, and the
obligations and duties undertaken by the Executive hereunder, will not conflict
with, constitute a breach of, or otherwise violate the terms of, any other
employment or other agreement to which the Executive is a party, except to the
extent any such conflict, breach, or violation under any such agreement has been
disclosed to the Board in writing in advance of the signing of this Agreement. 

Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company-sponsored compensation and welfare plans and
programs, the Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable. 

11.6 Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.  Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect. 





--------------------------------------------------------------------------------

 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order. 

11.7 Modification.  No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Committee, as
applicable, or by the respective parties’ legal representatives or successors. 

11.8 Applicable Law.  To the extent not preempted by the laws of the United
States, the laws of Illinois shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws. 

11.9 Interest.  Without limiting the rights of the Executive at law or in
equity, (a) if the Company fails to make any payment or provide any benefit
required to be made or provided hereunder on a timely basis, or (b) any payments
or benefits are delayed pursuant to subsection (c) of Article 10 above (in each
case, the “Delayed Payments”), then the Company will pay interest on the amount
or value of the Delayed Payments at an annualized rate of interest equal to the
“prime rate” as set forth from time to time during the relevant period in The
Wall Street Journal “Money Rates” column plus 2% (the “Interest
Severance”).  Any change in such prime rate will be effective on and as of the
date of such change.  For the avoidance of doubt, the Interest Severance will be
deemed an additional severance amount of the Delayed Payment to which the
Interest Severance relates.  The Interest Severance will be paid in a single
lump sum amount at the same time or times as when the Delayed Payment, to which
the accrued Interest Severance relates, is made or provided to the
Executive.  In no event will the Executive have any discretion to determine the
timing of receipt of any Interest Severance.

11.10 Other Benefits.  Except as expressly provided herein, this Agreement will
not affect any rights that Executive may have upon the Executive’s termination
of employment for any reason under any other agreement, policy, plan program or
arrangement of the Company or any affiliate providing benefits, which rights
shall be governed by the terms thereof. 

11.11 Release.  The Executive’s entitlement to receive from the Company
Severance Benefits (other than Accrued Obligations) as provided in Section 2.1
is expressly conditioned on: (a) the Executive executing and delivering to the
Company a Release Agreement, in the form customarily used by the Company at the
executive level prior to the Change in Control (and which restrictive covenants
thereunder, if any, shall be no more restrictive on the Executive than those
terms set forth in Article 4 above), within twenty-one (21) days (or forty-five
(45) days if the Company determines and notifies the Executive in writing that
such longer period is required under the Age Discrimination in Employment Act
of 1967, as amended (“ADEA”)) after the occurrence of the Executive’s Qualifying
Termination (provided that the Company must deliver the Release Agreement to the
Executive no later than two (2) days following the Executive’s Qualifying
Termination), and (b) Executive not revoking such Release Agreement within seven



--------------------------------------------------------------------------------

 

(7) days after execution and delivery of such Release Agreement to the
Company.  If the Executive does not execute the Release Agreement and deliver it
to the Company within such period or executes and delivers the Release Agreement
to the Company but revokes it within seven (7) days after execution and
delivery, the Executive will not be entitled to any Severance Benefits (other
than Accrued Obligations).  Subject to Article 10, in the event, the Company
determines, as provided above, that forty-five (45) days is required under ADEA,
the thirty (30) day period to pay the Severance Benefits as provided in Section
3.1 shall be sixty (60) days. 

The parties have executed this Agreement on this ________ day of
____________ 2014. 

 

 

 

 

WOODWARD, INC.

 

EXECUTIVE

 

 

 

By: Mary L. Petrovich

 

Signature

Chairperson, Compensation Committee

 

 

 

 

Printed Name

 

 



--------------------------------------------------------------------------------